DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 19, 2021 has been entered. Claims 1-2, 5, 7-9, 18-19, 24, 32-33, 70, and 72 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed October 27, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 24, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627).

Sonobe does not explicitly disclose the gastric residence system is configured to have a compacted form when constrained within a container and an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraint by the container.

Modifying the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell would result in a gastric residence system that can move into an uncompacted form resulting from elastic recoil (Col 5, line 46 – Col 6, line 23 -Caldwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell in order to have a mechanically movable gastric residence system that is predictable and can be adjusted to remain in the stomach within a range of 1 hour to 1 year (Col 2, lines 61-67; Col 4, lines 45-46).
Claim 24, Sonobe discloses a gastric residence system (system of Fig. 3a) for administration to a stomach of a patient (Page 2, lines 1-3), comprising: an elastomer component (A, Fig 3a; Page 2, lines 37-51), wherein the elastomer component is concavo- convex (See Fig 3a); a plurality of at least three carrier polymer-agent components (B, Fig 3a) comprising a carrier polymer (Page 2, line 52-Page 3, line 4) and a therapeutic agent or a salt thereof (Page 5, lines 26), wherein each of the plurality of carrier polymer-agent components comprises an elongate member comprising a proximal end (portion of B closest to elastomer A, Fig 3a), a distal end (portion of B farthest from elastomer A, Fig 3a), and an outer surface therebetween (See Fig 3a); wherein the proximal end of each elongate member is attached to the elastomer component and projects radially from the elastomer component, each elongate member having its distal end not attached to the elastomer component and located at a larger radial distance from the elastomer component than the proximal end (See Fig 3a); wherein the gastric residence system 
Sonobe does not explicitly disclose the gastric residence system is configured to have a compacted form when constrained within a container and an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraint by the container.
Caldwell teaches gastric residence system (See Fig 5) for administration to a stomach of a patient (Col 2, lines 42-46) configured to have a compacted form when constrained within a container (Col 4, lines 22-30), suitable for administration orally or through a feeding tube, and an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraint by the container (Col 4, lines 33-39).
Modifying the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell would result in a gastric residence system that can move into an uncompacted form resulting from elastic recoil (Col 5, line 46 – Col 6, line 23 -Caldwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell in order to have a mechanically movable gastric residence system that is predictable and can be adjusted to remain in the stomach within a range of 1 hour to 1 year (Col 2, lines 61-67; Col 4, lines 45-46).

Sonobe does not explicitly disclose the gastric residence system is configured to have a compacted form when constrained within a container and an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraint by the container.
Caldwell teaches gastric residence system (See Fig 5) for administration to a stomach of a patient (Col 2, lines 42-46) configured to have a compacted form when constrained within a container (Col 4, lines 22-30), suitable for administration orally or through a feeding tube, and an uncompacted 
Modifying the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell would result in a gastric residence system that can move into an uncompacted form resulting from elastic recoil (Col 5, line 46 – Col 6, line 23 -Caldwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer component disclosed by Sonobe to be made of a material as taught by Caldwell in order to have a mechanically movable gastric residence system that is predictable and can be adjusted to remain in the stomach within a range of 1 hour to 1 year (Col 2, lines 61-67; Col 4, lines 45-46).
Claims 18, 19, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627).
Regarding claim 18, Sonobe and Caldwell are silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the maximum folding force of the gastric residence system to occur when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Sonobe and Caldwell are silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 32, Sonobe and Caldwell are silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the maximum folding force of the gastric residence system to occur when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Regarding claim 33, Sonobe and Caldwell are silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627).
Regarding claim 2, the modified invention of Sonobe and Caldwell discloses all of the elements of the invention as discussed above. The embodiment of Fig 3a of Sonobe (utilized in the rejection of claim 1 above) is silent regarding a first portion of each intercomponent anchor is located within the elastomer, and a second portion of each intercomponent anchor is located within:3pa-1869559Application No.: 15/782,021Docket No.: 75056-20007.00 a) a corresponding first segment of interfacing polymer, wherein each corresponding first segment of interfacing polymer is also attached directly or indirectly to a corresponding one of the elongate members; b) a corresponding 
Sonobe, however, teaches an additional embodiment (Seen in Fig 6) wherein the intercomponent anchors are tabs integrally formed with the elastomer A (as seen in annotated fig 6b below) such that a first portion (portion of the tab closest to the elastomer A, Fig 6b) of each intercomponent anchor is located within the elastomer (A, Fig 6b) (since the intercomponent anchor is formed with the elastomer, the first portion is within the elastomer), and a second portion (portion of the tab furthest from the elastomer A, Fig 6b) of each intercomponent anchor is located within:3 pa-1869559Application No.: 15/782,021Docket No.: 75056-20007.00b) a corresponding segment of linker (C, Fig 6c), wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members (Page 3, lines 25-29). 
Sonobe teaches that an intercomponent anchor comprising an adhesive or an intercomponent anchor comprising a physical component and linker could be used to achieve the same result of adhering the elastomer and elongate members to one another (Page 4, lines 4-8) and thus an intercomponent anchor comprising an adhesive and an intercomponent anchor comprising a physical component and linker were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sonobe to substitute an intercomponent anchor comprising a physical component and linker in place of an intercomponent anchor comprising an adhesive, as further taught by Sonobe since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    254
    279
    media_image1.png
    Greyscale

Regarding claim 9, the modified invention of Sonobe and Caldwell discloses further discloses the first segment of each linker (C, Fig 6c -Sonobe) overmolded over the corresponding second portion of the intercomponent anchors (See annotated Fig 6b above -Sonobe) (Page 3, lines 25-29; See Fig 6c -Sonobe).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627) and further in view of Bromberg (US 2002/0022048).
Regarding claim 5, the modified invention of Sonobe and Caldwell discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the linker comprises hydroxypropyl methyl cellulose acetate succinate (HPMCAS) and polycaprolactone (PCL); or wherein the linker comprises poly(lactic-co-glycolic acid) (PLGA). 
Bromberg teaches using poly(lactic-co-glycolic acid) (PLGA) in the construction of a drug delivery residence system (Para 0026; Para 0030). Modifying the linker disclosed by Sonobe and Caldwell to comprise PLGA would result in a linker wherein the degradation can be controlled over a wide range of conditions and rate (Para 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker disclosed by Sonobe and Caldwell to comprise PLGA in order 
Regarding claim 7, the modified invention of Sonobe, Caldwell and Bromberg disclose the linker (C, Fig 6c –Sonobe modified by Bromberg to include PLGA) further comprises a plasticizer selected from the group consisting of triacetin, triethyl citrate, tributyl citrate, poloxamers, polyethylene glycol, polypropylene glycol, diethyl phthalate, dibutyl sebacate, glycerin, castor oil, acetyl triethyl citrate, acetyl tributyl citrate, polyethylene glycol monomethyl ether, sorbitol, sorbitan, a sorbitol-sorbitan mixture, and diacetylated monoglycerides (“triacetin,….,triethyl citrate”, Page 4, lines 33-48 -Sonobe). Sonobe’s plasticizer can be mixed with a linker material like that taught by Bromberg to further control the degradation of the linker (Para 0030 –Bromberg).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627).
Regarding claim 2, the modified invention of Sonobe and Caldwell discloses all of the elements of the invention as discussed above. The embodiment of Fig 3a of Sonobe (utilized in the rejection of claim 1 above) is silent regarding a first portion of each intercomponent anchor is located within the elastomer, and a second portion of each intercomponent anchor is located within: a3pa-1869559Application No.: 15/782,021Docket No.: 75056-20007.00) a corresponding first segment of interfacing polymer, wherein each corresponding first segment of interfacing polymer is also attached directly or indirectly to a corresponding one of the elongate members; b) a corresponding segment of linker, wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members; or c) a corresponding one of the elongate members. 
Sonobe, however, teaches an additional embodiment (Fig 5) wherein the intercomponent anchors are tabs integrally formed with the carrier polymer-agent components B (as seen in annotated Fig 5 below) instead of joint part C (as in the embodiment of Fig 3a) such that a first portion (portion of the tab furthest from the carrier polymer-agent component B, Fig 5) of each intercomponent anchor 
Sonobe teaches that an intercomponent anchor comprising an adhesive or an intercomponent anchor comprising a physical component could be used to achieve the same result of adhering the elastomer and elongate members to one another (Page 4, lines 4-8) and thus an intercomponent anchor comprising an adhesive and an intercomponent anchor comprising a physical component were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sonobe to substitute an intercomponent anchor comprising a physical component in place of an intercomponent anchor comprising an adhesive, as further taught by Sonobe since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image2.png
    409
    462
    media_image2.png
    Greyscale

.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (EP 0415671) in view of Caldwell (US 4767627) and further in view of DiCesare (US 2013/0131637).
Regarding claim 70, the modified invention of Sonobe and Caldwell discloses the elastomer component (A, Fig 3a –Sonobe as modified by Caldwell) comprises a plurality of branches equal in number to the plurality of at least three carrier polymer-agent components (B, Fig 3a –Sonobe) (See Fig 3a –Sonobe), however, Sonobe is silent regarding the elastomer further comprises webbing between the plurality of branches. 
DiCesare teaches a residence system wherein a main body (600, Fig 6B) comprises webbing (620, Fig 6B) between a plurality of branches (602, Fig 6B) (Para 0044).
Modifying the main body elastomer component disclosed by Sonobe and Caldwell to have webbing as taught by DiCesare would result in a gastric residence system that can be better retained in the retention shape (Para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body elastomer component disclosed by Sonobe and Caldwell to have webbing as taught by DiCesare in order to have a gastric residence system that can be better retained in the retention shape (Para 0029).
Response to Arguments
Applicant’s arguments regarding Sonobe not disclosing an uncompacted form resulting from elastic recoil have been fully considered but are moot in view of the current rejection that utilizes Caldwell (US 4767627) to teach the amended limitations.
In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant’s arguments regarding West have been fully considered but are moot in view of the current rejection that utilizes DiCesare (US 2013/0131637) to teach the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783